      Case 3:18-cv-01289 Document 64 Filed 01/21/19 Page 1 of 3 PageID #: 491



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON

UNITED STATES OF AMERICA,

                      Plaintiff,

vs.                                                        Civil Action No. 3:18-cv-01289

MATTHEW MALLORY,
COMMONWEALTH ALTERNATIVE
MEDICINAL OPTIONS, LLC,
GARY KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the named defendants,

                      Defendants.

             GRASSY RUN FARMS, LLC AND GARY KALE’S RESPONSE
            IN OPPOSITION TO THE UNITED STATES’ MOTION TO STAY

        On January 17, 2019, this Court dissolved its Preliminary Injunction in this case which

permitted Matthew Mallory and Commonwealth Alternative Medicinal Options, LLC

(collectively, the “CAMO Defendants”) to immediately transport the product to Pennsylvania for

processing and sale. On January 18, 2019, this Court granted a motion by the United States of

America (the “Government”) to stay the dissolution of the Preliminary Injunction and ordered

“Defendants to file a Response to the Government’s motion on or before 12 noon on Tuesday,

January 22, 2019.” Inasmuch as Defendants Gary Kale and Grassy Run Farms, LLC (collectively,

the “Grassy Run Defendants”) were not directly involved in or affected by the dissolution of the

Preliminary Injunction, it is unclear whether a Response by the Grassy Run Defendants is required

or expected.

        Nevertheless, the Grassy Run Defendants agree with the Court’s reasoning and its decision

to lift the general stay and dissolve the Preliminary Injunction. The Grassy Run Defendants also
    Case 3:18-cv-01289 Document 64 Filed 01/21/19 Page 2 of 3 PageID #: 492



write to amplify the point raised by the CAMO Defendants—namely, that the Government raised

the question of the THC content of the subject crop for the first time in its Motion to Stay. If the

THC content was truly in question or was a matter of true concern to the Government, it had

months and months to obtain the results of such a test or tests from the West Virginia

Commissioner of Agriculture or to obtain a sample of the crop and test it for such THC content.

The purported need for such a test now is no reason to further delay dissolution of the Preliminary

Injunction.

       The Grassy Run Defendants oppose any further efforts by the Government to delay a ruling

on the merits, and request that these matters be resolved as expeditiously as possible.

                                                     Respectfully Submitted,


                                                     GRASSY RUN FARMS, LLC and
                                                     GARY KALE,

                                                     By Counsel:
                                                     /s/ R. Booth Goodwin II
                                                     R. Booth Goodwin II (WV Bar No.7165)
                                                     Tammy J. Owen (WV Bar No. 5552)
                                                     Goodwin & Goodwin, LLP
                                                     300 Summers Street, Suite 1500
                                                     Charleston, WV 25301
                                                     304-346-7000
                                                     rbg@goodwingoodwin.com
                                                     tjo@goodwingoodwin.com




                                                 2
      Case 3:18-cv-01289 Document 64 Filed 01/21/19 Page 3 of 3 PageID #: 493



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                        Civil Action No. 3:18-cv-01289

MATTHEW MALLORY,
CAMO HEMP WV LLC,
GARY KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the named defendants,

                       Defendants.
                               CERTIFICATE OF SERVICE
        I, R. Booth Goodwin II, counsel for the defendants Gary Kale and Grassy Run Farms, LLC,
hereby certify that on January 21st, 2019, I electronically filed the foregoing Grassy Run Farms,
LLC and Gary Kale’s Response in Opposition to the United States’ Motion to Stay with the
clerk of the Court using the CM/ECF system which will send notification to the following CM/ECF
participants:
        Carte P. Goodwin, Esq.
        Elise McQuain, Esq.
        Frost Brown Todd LLC
        500 Virginia Street East,
        Suite 1100
        Charleston, WV 25301
        Phillip A. Reale, II, Esq.
        Law Office of Phillip A. Reale, PLLC
        300 Summers Street
        Suite 980
        Charleston, WV 25301
         Counsel for defendants Matthew Mallory and Camo Hemp WV LLC
        Fred B. Westfall, Jr.
        Assistant United States Attorney
        P.O. Box 1713
        Charleston, WV 25326
          Counsel for the United States of America
                                     /s/ R. Booth Goodwin II
                                     R. Booth Goodwin II
